DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 07/14/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 10/18/2019 have been accepted.

II. Rejections Under 35 U.S.C. 112
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-16 and 18-20 are allowed. See previous office action with notification date 04/27/2021 and the arguments by the Applicant(s) filed on 07/14/2021 for specific reasons for allowability. 


a)	Fouda (Pub. No.: US 2018/0172872) teaches “A method includes deploying an electromagnetic (EM) defect detection tool in a borehole having one or more tubular strings. The method also includes collecting measurements by the EM defect detection tool as a function of measured depth or position. The method also includes using the measurements and a first inversion process to determine a defect in the one or more tubular strings” (Abstract).
b)	BERGEY (Pub. No.: US 2015/0369937) teaches “a method monitoring changes in saturation of a subsurface volume. The method comprises: obtaining observed data of saturation behaviour from the subsurface volume overtime; using one or more models, obtaining simulated data of saturation behaviour from the subsurface volume over time; and transforming each of the observed data and simulated data. The transformation is done such that in each case the data is described in terms of: a front location parameter, wherein a cell of the subsurface volume is attributed a value according to its location relative to a front of the fluid for which saturation is being monitored, and a sweep intensity parameter” (Abstract).

9.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the components, the measurement and probability techniques already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867